Citation Nr: 1011629	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for coccydynia.

2.  Entitlement to service connection for a left wrist 
ganglion cyst.

3.  Entitlement to service connection for keratosis pilaris.

4.  Entitlement to service connection for post concussion 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 2004 to October 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in Cleveland, Ohio, which, in pertinent part, granted service 
connection for coccydynia, assigning an initial 10 percent 
rating, and denied service connection for a left wrist 
ganglion cyst, keratosis pilaris, and post concussion 
headaches.  

The appellant testified before the undersigned at a November 
2009 hearing at the RO.  A transcript has been associated 
with the file.  Evidence has been received subsequent to the 
final consideration of the claim by the RO.  The appellant 
has waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The appellant's service-connected coccydynia has been 
manifested by painful residuals; this condition does not 
present an unusual or exceptional disability picture.  

2.  The appellant's left wrist ganglion cyst has not recurred 
since service and there are no identifiable residuals.

3.  The appellant has keratoses pilaris, which first became 
manifest during service and has since been continuous.  

4.  The appellant has recurrent headaches related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for coccydynia are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.21, 4.71a, Diagnostic Code 5296 (2009).

2.  A current disability due to an inservice left wrist 
ganglion cyst was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

3.  The appellant's keratoses pilaris was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

4.  The appellant's headaches were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claims of service connection for keratoses pilaris 
and post concussion headaches, those claims have been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on those claims is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. 
Cir. 2007).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an initial 
rating in excess of 10 percent for coccydynia and service 
connection for a left wrist ganglion cyst.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements in initial rating and 
service connection cases.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, a 
form letter dated in August 2006 fully satisfied the duty to 
notify provisions for all four claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has submitted 
the only identified private treatment records.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

With regard to the increased rating claim, the RO provided 
the appellant an appropriate VA examination in 2006.  The 
appellant then failed to report for an examination in July 
2009.  The appellant has not provided cause for this 
failure.  While VA has a statutory duty to assist the 
appellant in developing evidence pertinent to a claim, the 
appellant also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It 
is incumbent upon an appellant to submit to VA examinations 
when applying for a VA benefit, especially in instances, such 
as in this case, where the examination is essential to 
assessing the current severity of her service- connected 
disability.  38 C.F.R. §§ 3.326, 3.655 (2009).  The Board 
will proceed based on the evidence of record.  38 C.F.R. 
§ 3.655.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a September 2006 medical 
examination to obtain an opinion as to whether her left wrist 
ganglion cyst had resulted in a disability.  This opinion 
that no disability was present in the left wrist due to the 
ganglion cyst was rendered by a medical professional 
following a thorough examination and interview of the 
appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation for the 
conclusions that were reached.  Additionally, the remaining 
record of service and post-service treatment and the 
appellant's testimony fail to identify a current disability 
resulting from the left wrist ganglion cyst.  Therefore, the 
Board finds that the examination is adequate.  See Nieves-
Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Increased Ratings

The appellant contends that she is entitled to a rating in 
excess of 10 percent for her coccydynia.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The rating schedule does not contain an entry for coccydynia.  
Therefore, the appellant's disability is evaluated under the 
rating code for removal of the coccyx.  Partial or complete 
removal of the coccyx with painful results is evaluated as 10 
percent disabling.  A zero percent evaluation is assigned 
when there are no painful residuals.  38 C.F.R. § 4.71a, Code 
5298.  This Diagnostic Code is the only one to address 
disabilities of the coccyx.  See id.  The appellant is 
already in receipt of the maximum possible scheduler rating 
for a disability of the coccyx.

The appellant testified that she suffers severe pain due to 
her service-connected disability.  The appellant reported 
being able to stand, sit, or walk for a few minutes at a time 
before the pain became too severe to continue.  The appellant 
indicated that traveling to attend the hearing at all was 
very difficult. 

The appellant was evaluated at a September 2006 pre-discharge 
VA examination.  The appellant was not found to have any 
additional disabilities as a result of the coccydynia.  Her 
complaints at that time were of severe pain.  Similarly, the 
appellant was separated from service for coccydynia.  A May 
2006 Medical Evaluation Board report also states that she 
could only stand, sit or walk for a few minutes at a time.  

The appellant has also submitted private medical records from 
a Dr. Schulz.  These records span the period of 2007 to 2009.  
The records show the appellant had similar complaints 
regarding her coccydynia as discussed above.

The appellant failed to report for another VA examination in 
July 2009.  The appellant provided no reason for her failure 
to report.

Diagnostic Code 5298 addresses painful residuals, which is 
the essence of her complaints.  See 38 C.F.R. § 4.71a, supra.  
As it provides a compensable evaluation for pain in the 
region of the coccyx, which is the symptom experienced by the 
appellant, the anatomical localization and symptomatology 
appears to accurately reflect the appellant's disability.  
Thus, a scheduler rating in excess of 10 percent is not 
warranted.  See id.  The Board finds that there is no other 
Diagnostic Code which is directly applicable.  The appellant 
has not been diagnosed with a disability of any other portion 
of the spinal column.  Similarly, there are no distinct 
neurological complications that might merit a separate 
compensable rating 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In light of the maximum 
rating, the Board finds that a DeLuca analysis is not 
warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's coccydynia 
disability is not inadequate.  The appellant disagrees with 
the rating primarily on the basis of painful residuals.  Her 
pain is aggravated by motion or holding a particular posture, 
but the essence of the complaint remains pain and painful 
motion.  In other words, she does not have any symptoms from 
her service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
It does not appear that the appellant has an "exceptional or 
unusual" disability; she merely disagrees with the assigned 
evaluation for her level of impairment.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant was treated for a left wrist ganglion cyst in 
2005.  The cyst was lanced on two occasions in June 2006.  At 
the time of the appellant's September 2006 VA examination, 
the appellant said that the cyst was "pretty good" and 
denied any swelling or discomfort.  The appellant's service 
treatment records do not show any additional treatment for 
the cyst prior to separation.

The appellant has submitted private treatment records from a 
Dr. Schulz for the period of 2007 to 2009.  The appellant 
reported the cyst, but there are no specific findings related 
to the cyst or any ongoing complaints specific to the left 
wrist.  

During her testimony before the undersigned, the appellant 
indicated that she had not sought treatment for the cyst 
since service and the cyst had not flared up like it had 
during service.  The appellant reported a pain in the wrist 
and occasional throbbing sensation.  The appellant identified 
no other residuals due to the cyst. 

A current disability exists if the diagnosed disability is 
present at the time of the claim or during the pendency of 
that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The appellant filed her claim 
in August 2006, after her initial treatment for the ganglion 
cyst was concluded.  The only indication of a residual is her 
testimony of pain in the wrist.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The appellant 
failed to report for an examination that might have 
identified a current disability.  The Board finds that the 
preponderance of the evidence is against a finding of a 
current disability of a ganglion cyst or its residuals.  
Service connection must be denied.  See Hickson, supra.  

The appellant's service treatment records show that she was 
diagnosed with keratoses pilaris during service.  The 
appellant was provided with ammonium lactate, a topical 
ointment.  The skin disorder was not shown at separation from 
service or at the appellant's September 2006 pre-discharge VA 
examination.  The appellant has testified before the 
undersigned that the condition comes and goes and continues 
to bother her.  The Board recognizes that a lay observer is 
entirely competent to report continued skin symptomatology.  
See Jandreau, supra.  While the medical evidence does not 
show treatment for the condition, the appellant is not 
required to seek medical care prior to a grant of service 
connection.  In light of initial onset of the disorder during 
active and competent evidence of continuity of symptoms since 
service, the Board finds that the appellant has a current 
disability of keratoses pilaris, which has been present since 
service.  Service connection is warranted for keratoses 
pilaris.  See Jandreau, supra.  

Similarly, the appellant began complaining of headaches 
during service.  At her September 2006 VA examination, the 
appellant reported being involved in a motor vehicle accident 
in May or June 2006, when she rear-ended another driver.  The 
appellant reported experiencing sharp bitemporal headaches 
and heachaches "over the top of my head."  She reported 
daily headaches, which varied in intensity.  

The appellant testified before the undersigned that since 
service she had been experiencing headaches.  The appellant's 
October 2007 Notice of Disagreement indicates that the 
appellant continued to have headaches on a daily basis.  

The Board recognizes that a lay observer is entirely 
competent to report continued headache symptomatology.  See 
Jandreau, supra.  While the medical evidence does not show 
treatment for the condition, the appellant is not required to 
seek medical care prior to a grant of service connection.  In 
light of initial complaints of the headaches during active 
and competent lay evidence of continuity of symptoms since 
service, the Board finds that the appellant has a current 
disability of headaches, which has been present since 
service.  Service connection is warranted for headaches.  See 
Jandreau, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a left wrist ganglion cyst and at least in 
equipoise for the keratoses pilaris and headache claims.  
Consequently, the benefit-of-the-doubt rule does not apply to 
the ganglion cyst claim, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The claims for keratoses pilaris and 
headaches are granted.  Id.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
coccydynia is denied.

Entitlement to service connection for a left wrist ganglion 
cyst is denied.

Entitlement to service connection for keratosis pilaris is 
granted.

Entitlement to service connection for post concussion 
headaches is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


